Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The instant application having Application No. 16/912,490 is presented for examination by the examiner.

Specification
The first paragraph describing the patent family still lists applications as co-pending but have since been patented.


Claim Objections
Claims 2 and 6, are objected to because of the following informalities:  the article “the” should be used in the extracting step when referencing the first secret key, the secret key, respectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,277,569. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of the instant application are contained in the narrower species claims of ‘569, as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).




 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claim 1, the first limitation is indefinite because it is unclear whether “from a computing device” refers to ‘the request’ or ‘the session token’.  For purposes of examination the session token will be interpreted as from or belonging to the computing device.  Thus, the session token is tied to and associated with the computing device. 
The second region is unclear because the secret information may or may not include the second region.  Does the secret information relate to only the computing device or both the computing device and the second region?
As per claim 3, describing the secret key as a public key is both confusing and contrary to established norms in the fields of asymmetric key pair.  The traditional names describe how the keys are used.  The private key is kept secret whereas the public is not secret.  
As per claim 13, there is a word missing between “part” and “a second secret key”.
As per claim 15, the decrypted session token lacks antecedent basis.  Because claim 14 performs the step of decryption, for purposes of examination claim 15 is being treated as depending from claim 14.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-5, 7, 10-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP Application Publication 2012/0300937 to Burbridge et al., hereinafter Burbridge.

As per claim 1, Burbridge teaches obtaining a request with a session token from a computing device for access to a computing resource [supply chain flows from elements 32 to 34, requesting R1 access resources on IS 36 and containing a pre-authorization token specifically created for R1 so that R1 can access IS 36; 0080 and 0085] wherein: 
the session token is encrypted using a first secret key [pre-auth token encrypted using Ks_R1] associated with a first region [0082; at Pre-auth Issuer 32];
 the computing resource is located at a second region [region denoted by 36 where the resource resides; 0069]; 
re-encrypting the session token from using the first secret key to using a second secret key [Kt_R1->T] to produce a second encrypted session token [final auth token; 0086 and 0092], wherein the second secret key is based at least in part on secret information of the computing device and the second region [token translation key is dependent on both the key pair of R1 and the token-issuer key pair because the private key of R1 can be encrypted using the token translation key to form a signature identical to a signature created using the token issuer’s discarded secret key and valid under the  public key, Kp_T, of the issuer; 0024 and 0074]; and
fulfilling the request by providing the computing device access to the computing resource based at least in part on the second encrypted session token (0093).

As per claim 3, Burbridge teaches identifying the request originated from the first region based at least in part on the session token [identifier of the issuing party; a region before R1; 0077); and wherein the second secret key is a public key of an asymmetric key pair associated with the second region [token translation key functions like a public key to being able to operate on the private key signature but is kept secret within R1;  0074].  Examiner has given this limitation is broadest reasonable interpretation despite the claimed contradiction mentioned above under §112.
As per claim 4, Burbridge teaches the second encrypted session token becomes invalidated in response to an expiration condition (0100).

As per claim 5, Burbridge teaches obtain a request with a session token indicative of a first region [supply chain flows from elements 32 to 34 containing a pre-authorization token specifically created for R1 so that R1 will access IS 36; 0080 and 0085], the request to access a resource located at a second region (IS 36 and 0076);
 re-encrypt the session token from being indicative of the first region to being indicative of the second region to produce a second session token [now can be validated by resource provider; 0086], wherein 
the second session token is based at least in part on secret information of the second region [token translation key is based on and dependent on the key pair generated by the token issuer; 0024 and 0074]; and 
fulfill the request for the resource based at least in part on the second session token (0093).
As per claim 7, Burbridge teaches the session token signed using a digital signature generated from a secret key [pre-auth signed by R1’s secret key at the token issuer; 0082], the secret key based at least in part on secret information of a device from which the first request was obtained [issuer was given the secret key of the recipient before creating the pre-auth to be sent to R1 and uses it to create the pre-auth; that key is not shared with R1; 0073].
As per claim 10, Burbridge teaches the secret information is associated with one or more roles, wherein a role indicates at least one permission to access the resource (0100).
As per claim 11, Burbridge teaches the request is to assume a role associated with a first account, the role associated with a set of policies to access the resource, the request including an identifier of the role [shipper; 0100]; and the instructions that, as a result of execution by the one or more processors, further cause the system to cause a second account to assume the role in response to the request, the role providing access to resources outside of the second region [0103; A gives the translation key to B so that B can acquire resources as if it were A].
As per claim 12, Burbridge teaches the instructions that cause the system to re-encrypt the session token include further instructions that, as a result of execution by one or more processors, cause the system to re-encrypt the session token using a public key of an asymmetric key pair associated with the second region [in order to re-encrypt the pre-auth token, receiver first uses its public key to check the signature of the pre-auth token; 0085;  R1’s key pair was generated in second region by 30 which can be apart of the same region as the IS, thus it is associated with the second region; 0076].  The teaching of using a public key before the re-encryption is sufficient to anticipate the broad word “using” because if the token cannot be validated by the public key it will not be re-encrypted.
As per claim 13, Burbridge teaches obtain a request with a session token indicative of a first region, the request to access a resource located at a second region [supply chain flows from elements 32 to 34 containing a pre-authorization token specifically created for R1 so that R1 will access IS 36; 0080 and 0085],
 the session token encrypted using a first secret key maintained in the first region [pre-auth token encrypted by token issuer using R1’s private key;0082]; 
re-encrypt the session token from being indicative of the first region to being indicative of the second region to produce a re-encrypted session token [token translation key makes it so that the final token can be validated by resource provider; 0086], wherein the re-encrypted session token is based at least in part a second secret key maintained in the second region [the signature formed by the secret key held at token issuer 32 is input into the re-encryption that forms the final token; 0092; 30 and 36 can coexist in the same domain; 0076]; and 
fulfill the request for resources based at least in part on the re-encrypted session token (0093).

As per claim 16, Burbridge teaches the request is to assume a role associated with a set of permissions to access the resource, request specifying a role identifier [shipper; 0100]; and executable instructions include further executable instructions that cause the computer system to cause an account to assume the role in response to the request, the role providing access to resources outside of the second region [0103; A gives the translation key to B so that B can acquire resources as if it were A].

As per claim 17, Burbridge teaches  to generate the second secret key from a credential [R1 public key] and a global key [Kt_R1->T; 0024 and 0074], wherein the credential is associated with an account that requested access [R1’s public corresponds to the R1 private key, held by the token issuer T that sent pre-auth down the supply chain to R1] to the resource and the global key corresponds to the second region [token translation key, Kt_R1->T, is dependent on both the key pair of R1 and the token-issuer key pair because the private key of R1 can be encrypted using the token translation key to form a signature identical to a signature created using the token issuer’s discarded secret key and valid under the  public key, Kp_T, of the issuer; 0024 and 0074].  Therefore, token issuer 30 and 36 can coexist in the same domain (second domain); 0076.

As per claim 18, Burbridge teaches determine that a policy indicates that a re-encryption key expired (0100); 
generate the second secret key based at least in part on a global key [Kt_R1->T, is dependent on both the key pair of R1 and the token-issuer key pair]; and 
store the second secret key on a digital keychain including the expired re- encryption key [key store possesses all distributed keys and are checked for valid lifetime; 0009 and 0100].

As per claim 19, Burbridge teaches to re-encrypt the session token include further executable instructions that cause the computer system to re-encrypt the session token in response to determining that the second secret key is valid (0091), the second secret key subject to an expiration condition that invalidates the second secret key (0100).
As per claim 20, it is rejected for the same reasons as claim 17.  Burbridge further teaches the to re-encrypt the session token using a secret key (0092).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Friday, 9:30am - 5:30pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431